   Case: 1:18-cv-07686 Document #: 258 Filed: 11/18/19 Page 1 of 6 PageID #:3092




                  IN THE UNITED STATES DISTRICT COURT FOR
             THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

FAHIDA KURNIAWATI and VINI                            )
WULANDARI, as Co-Special Administrators               )
In re Lion Air Flight JT 610 Crash                    )
of the Estate of HARVINO, deceased,                   )
                                                      )              Lead Case: I:18-cv-07687
                                Plaintiffs,           )
        v.                                            )              This filing applies to
                                                      )              Case No.: I:19-cv-00797
THE BOEING COMPANY, a corporation,                    )
                                                      )
                                Defendant.            )

                               AFFIDAVIT OF VINI WULANDARI


Vini Wulandari, being duly sworn on oath, states as follows:

        1.      I am the sister of Harvino, the co-pilot/First Officer of the Lion Air crash that is

the subject of this litigation against Boeing. I am also one of two co-special administrators who

serve as plaintiffs in this case.

        2.      I am also the loving aunt of Harvino’s children. Up until recently, I would see

Harvino and my sister-in-law Farhida Kurniawati’s children between five and 15 times per

month since their birth. I would see them during the holidays. I have two children and they are

very close with Harvino and Fahrida’s children.

        3.      Harvino, our brother Novi Cahyadi, and I, have always been extremely close.

Our family is very important to us. Novi and I always viewed our roles as aunt and uncle very

seriously.

        4.      When Fahrida and I discussed proceeding with the Boeing litigation, we decided

to work as a team. Because I speak fluent English, we could work with lawyers directly instead

of through a translator. I could translate for Fahrida, who was not fluent in English.



                                                  1
   Case: 1:18-cv-07686 Document #: 258 Filed: 11/18/19 Page 2 of 6 PageID #:3093




        5.      We agreed upon Tom Gardiner and Gardiner Koch Weisberg & Wrona as our

attorney. Tom visited us in Jakarta and was in constant contact regarding the case. I conveyed

information to Fahrida and translated for her during meetings at her home.

        6.      I became concerned when Fahrida asked my brother Novi and I to take custody of

her children. That was unlike her. Also, she abruptly cut off contact, and then terminated

GKWW despite our previous agreement that they had been doing an outstanding job

representing us.    Finally, her actions at this third mediation session with these attorneys who

have never spoken to me, and who obviously don’t understand what is stake for Harvino’s

children, give me great concern, as those actions would potentially only benefit the new

attorneys, not Harvino’s children.

        7.      I was shocked when she terminated GKWW because they had worked so hard for

our family and had put so much effort into preparing the case.

        8.      I am very surprised that Fahrida has any hesitation working we me as a co-special

administrator. Whatever concerns she has about communications with me, she knows that I care

greatly about her children. I could work with anyone for their benefit.

        9.      I was prepared to engage in a good faith settlement negotiation with Boeing on

November 14, 2019. I had given authority to Tom Gardiner and planned to work with Fahirda. I

was in touch with Tom Gardiner during the mediation and was disappointed that it did not result

in any discussion. It made me concerned that Fahrida’s lawyers were not acting in the best

interest of her children.

        10.     I really hesitated about filing the current motion because I don’t want to have any

family problems, but I felt that my brother would want me involved. I still think that I could

work with Fahrida at a real mediation.



                                                 2
   Case: 1:18-cv-07686 Document #: 258 Filed: 11/18/19 Page 3 of 6 PageID #:3094




       11.     In Harvino’s marriage with Fahrida, Harvino handled all of the finances and just

gave some very limited funds to Fahrida for day-to-day expenses. Harvino did a good job with

money and was committed to providing his children with a good college education. Harvino and

his siblings all went to college and beyond. That was Harvino’s plan for his children.

       12.     Harvino’s hard work at educational institutions is how he became a pilot at Lion

Air. He attended Diponegoro University and Sekolah Air Traffic Control School. He received

an additional degree from Semarang University in Business Administration. My brother Novi

has an undergraduate degree from Trisakti University Faculty of Civil Engineering and Planning,

where he majored in architecture. He has a graduate degree from the University of Liverpool

with a major in International Business. He is an international businessman who works for

Givaudan as Regional Tolling and Special Project Manager. He travels throughout Asia for his

job. I graduated from Trisakti University Art and Design Faculty in Jakarta and have been in

graduate school at Trisakti University seeking a Masters in Management for the past three years.

       13.     I know that I can do a good job in deciding about settlement positions in the

mediation. I am a businesswoman. I own Glitz Inc., an interior design firm for commercial and

residential projects. I have run the firm since 2008. Our projects are significant. I have

completed projects involving hospitals, hotels, and universities. To show the scale of our work,

we charged 7,580,442,810 rupiahs or $105,393,708.73 for the Panghegar Hotel project. In my

position, I frequently resolve disputes with contractors. It is essential to my business success to

conduct risk-reward evaluation before reaching an agreement.

       14.     Fahrida does not have the experience that I have. She worked for a few years

during her marriage with Harvino, but generally has been a housewife. I am not belittling that

role; it is extremely important. I just have more experience in making business decisions. I view



                                                3
   Case: 1:18-cv-07686 Document #: 258 Filed: 11/18/19 Page 4 of 6 PageID #:3095




the mediation as involving business decisions that are vital to the future of my niece and

nephews.

       15.     It would be an easy path for me to step aside and stay out of these matters, but I

can’t do so in good conscience.       Harvino wouldn’t have stepped to the side if a similar

circumstance happened to me.

       16.     I have nothing to gain from serving as special administrator. I take nothing under

Muslim law as a result of the death of my brother. I will not seek any compensation for serving

as a special administrator. I just want to make sure that my niece and nephews are properly

provided for as a result of these proceedings.

       17.     In filing this motion, I assume that Fahrida won’t agree to work with me. If she

would, I would potentially withdraw the motion and proceed to a real mediation.

       18.     I would potentially withdraw the previously filed Motion to Remove Fahrida

Kurniawati as Co-Special Administrator (Dkt. 253) only if Fahrida contacts me and (1)

withdraws her Motion to Remove Vini Wulandari as Co-Administrator and to Confirm her

Termination of GKWW (Dkt. 255); (2) we have a chance to discuss the actions of the new

attorneys; and (3) I am convinced that the Lessmeister Firm would represent the best interests of

Harvino’s children going forward, and work with GKWW, who are the only attorneys I trust.

       19.     We are all devastated by the loss of Harvino. I want to make sure that his

children have the best opportunity to succeed under these horrible circumstances.

       20.     If the Court doesn’t believe that I should serve as an administrator in this case, I

would suggest that a bank be placed in such a position. My attorney has told me that First

Midwest Bank has done a good job in similar circumstances in the past.




                                                 4
   Case: 1:18-cv-07686 Document #: 258 Filed: 11/18/19 Page 5 of 6 PageID #:3096




       21.     I am 37 years of age and, if called to testify, would competently testify to the

foregoing.

       22.     I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.



Executed this 19th day of November, 2019.
                                                   ________________________
                                                   Vini Wulandari




                                               5
   Case: 1:18-cv-07686 Document #: 258 Filed: 11/18/19 Page 6 of 6 PageID #:3097




                              CERTIFICATE OF SERVICE


        I hereby certify that on November 18, 2019, I electronically filed this AFFIDAVIT OF
VINI WULANDARI with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing upon all counsel of record via CM/ECF.



                                                 /s/ Thomas G. Gardiner

                                                 GARDINER KOCH WEISBERG & WRONA
                                                 53 West Jackson Blvd., Suite 950
                                                 Chicago, IL 60604
                                                 Ph: (312) 362-0000




Thomas G. Gardiner (tgardiner@gkwwlaw.com)
John R. Wrona (jwrona@gkwwlaw.com)
Shannon V. Condon (scondon@gkwwlaw.com)
GARDINER KOCH WEISBERG & WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.362.0000
Fax: 312-362-0440




                                             6
